DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1 and 2, in the reply filed on 01/12/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kelvin Liu, Reg. No. 73932 on 04/01/2021.
The application has been amended as follows: 
Claims 3-7 are cancelled.

Allowable Subject Matter
Claims 1, 2 and 8-15 are allowed.
The prior art of record fails to disclose first grooves recessed in a surface of the insulating layer and extending in a first direction and arranged in a second direction intersecting the first direction within a surface of the substrate; second grooves arranged in line in the second direction within the surface of the substrate, the second grooves being recessed to the conductive layer; first lines that are portions of conductive materials and disposed in the first grooves, respectively; and second lines that are portions of the conductive material and disposed in the second grooves, respectively, and the second lines being in contact with the conductive layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627